Citation Nr: 0816713	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
right ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss and right ear hearing loss (bilateral hearing loss).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that reopened the veteran's claim for 
right ear hearing loss, and denied service connection for 
bilateral hearing loss and tinnitus.

The veteran testified at a personal hearing at VA's Central 
Office in March 2008 before the undersigned.  A transcript of 
the hearing testimony is associated with the claims file.

The RO reopened the appellant's previously denied claim of 
service connection for a right ear hearing loss, as evidenced 
by the February 2006 rating decision and June 2006 Statement 
of the Case; however, the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that even if an RO 
makes an initial determination to reopen a claim, the Board 
must still review the RO's preliminary decision in that 
regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  In this 
case, the Board also reopens the claim, as noted herein 
below; however, since the RO has already had an opportunity 
to further develop the record and conduct a de novo review of 
the reopened claim, based on the evidence in its entirety, a 
decision by the Board on the merits of the appellant's claim 
of entitlement to service connection for a right ear hearing 
loss at this juncture is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  In a December 1991 rating decision, entitlement to 
service connection for right ear hearing loss was denied.  
The veteran did not appeal that decision.  

2.  Evidence submitted since the RO's December 1991 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for right ear hearing loss.

3.  The veteran has bilateral hearing loss that is as likely 
as not related to his period of military service.

4.  The veteran has tinnitus that is as likely as not related 
to his period of military service.

CONCLUSIONS OF LAW

1.  The December 1991 rating decision that denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has been received since the 
RO's December 1991 rating decision which denied service 
connection for right ear hearing loss, thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

3.  Resolving all doubt in the veteran's favor, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

4.  Resolving all doubt in the veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

II.  New & Material Evidence

In December 1991, the RO denied service connection for right 
ear hearing loss.  The basis of that denial was that the 
evidence failed to show that the veteran had the claimed 
disability in service or that it was a result of service.  In 
a letter dated January 10, 1992, the veteran was notified of 
that decision and of his appellate rights.  He did not appeal 
that decision.  The RO received the next communication 
regarding this claimed disability and service connection in 
August 2005, more than one year after the January 1992 notice 
letter.  Therefore, the December 1991 decision is final.  See 
38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. § 20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the December 1991 decision includes 
two audiological opinions from 1995, an opinion letter dated 
March 2006, a July 2006 VA audiological evaluation, and an 
opinion letter dated October 2006.  Collectively, this 
evidence suggests that at least some component of the 
veteran's hearing loss may be due to in-service noise 
exposure.

Since this evidence was created after the December 1991 RO 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the appellant, and considering the 
holding of Justus, that new evidence will be considered 
credible for the sole purpose of reopening a claim, the Board 
finds that this evidence is material evidence because it 
raises a reasonable possibility of substantiating the 
appellant's claim.  Thus, as new and material evidence has 
been submitted, the Board finds that the appellant's claim 
for entitlement to service connection for right ear hearing 
loss must be reopened.

Having reopened the veteran's claim of service connection for 
right ear hearing loss, the Board will now consider the 
claims for right ear hearing loss and left ear hearing loss 
as one claim for bilateral hearing loss.  

III.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, asserting that in-service noise exposure 
led to his current hearing loss and tinnitus, particularly 
given the fact that he was not provided with hearing 
protection during service.

Although all evidence is considered credible for reopening a 
claim, no such requirement applies to deciding a claim on the 
merits.  Indeed, once the claim is reopened, "VA must 
determine, as a question of fact, both the weight and 
credibility of the new evidence in the context of all the 
evidence, old and new."  Id.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  To prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran's service medical records show that he had 
audiological exams in April 1966, upon entrance, and in 
August 1966.  Both audiological exams showed hearing within 
normal limits bilaterally.  An audiological exam conducted at 
the time of separation, dated May 1968, also showed normal 
hearing bilaterally.

The audiological testing performed by the Naval Research 
Laboratory (NRL) in December 1987 found moderately severe 
hearing loss in the right ear and high frequency loss in the 
left ear.  The veteran was placed on a hearing conservation 
program.  In a November 1988 report of medical history, the 
physician at NRL noted that the veteran saw a specialist for 
hearing loss three years prior.  In a May 1990 report of 
medical history, the physician at NRL indicated that the 
veteran saw a specialist four years prior for ringing in the 
ears.  His audiological exam showed similar results as the 
December 1987 exam in the left ear, with approximately a 10dB 
worsening in the right ear.  It was noted that the veteran 
had a family history of hereditary hearing loss.

An opinion from a private provider, Dr. Starling., MD, 
F.A.C.S., dated January 1995, indicated that he had treated 
the veteran for bilateral otosclerosis, manifested by severe 
mixed hearing loss in the right ear and moderately severe 
mixed hearing loss in the left ear.  Dr. Starling opined that 
otosclerosis was probably the cause of the conductive 
component in both ears as well as some of the sensorineural 
component.  However, he further indicated that the veteran 
showed some evidence of high frequency dip at 4000-6000 
cycles which may be due to noise exposure.  

In February 1995, the veteran was examined by the National 
Naval Medical Center (NNMC) for job related hearing loss.  
The veteran's active military service and his 19 years 
working in steel foundries were noted.  The examiner 
indicated that both job settings involved significant 
occupational noise exposure.  Also noted was the veteran's 
family history of hearing loss.  The audiological exam showed 
conductive and sensorineural hearing loss in both ears; 
however, it was indicated that the pattern of loss was not 
consistent with overexposure of noise.  The examiner opined 
that the veteran's hearing loss was non-occupational, and 
that if there was noise damage then it occurred prior to the 
development of otosclerosis.  He stated that it may have 
occurred in service or during the 19 years the veteran worked 
in the steel foundries.  He indicated that the veteran's 
current employment provided earmuffs and earplugs to protect 
the veteran from workplace noise.  

A March 2006 letter from another private medical provider, 
Dr. Dash, indicated that the veteran had a history of 
significant noise exposure in the military.  More 
specifically, the veteran was exposed to aircraft engine 
noise on a daily basis and, significantly, was not provided 
hearing protection.  Dr. Dash indicated that the veteran was 
diagnosed with otosclerosis in 1994 and 2001, and that he 
complained of tinnitus and hearing loss.  Dr. Dash opined 
that the veteran had noise induced hearing loss likely from 
exposure to aircraft engine noise.  He also stated that based 
upon his review of previous audiometric tests it appeared 
that the veteran had persistent sensorineural hearing loss 
prior to the development of otosclerosis.  

At a July 2006 VA examination, the examiner reviewed the 
claims file and outlined all evidence discussed above.  
During the exam, the veteran indicated that he first noted 
the symptoms of hearing loss and tinnitus sometime between 
May 1967 and May 1968 when he was in close proximity to a 
mortar attack.  He said he could not hear and suffered 
ringing in his ears for days after the attack.  The hearing 
loss symptoms subsided until the 1980s when it became more 
noticeable.  

The veteran indicated that while in active service, he served 
primarily as an Airborne Sensor Specialist.  He indicated 
that he never had hearing protection in service and noted his 
exposure to aircraft noise, flight line noise, M16s, M60s, 
and mortars.  Following service, the veteran reported working 
in a steel factory for 10 years; however, he stated that he 
used hearing protection during that time period.  He noted 
that he wears hearing protection at his current employment.  
The veteran denied recreational noise exposure.

The veteran stated that his tinnitus is constant and 
bilateral.  He noted his bilateral stapedectomies were 
performed within the last 6 years and that 6 years ago he 
sought treatment for progressive hearing loss.

On examination, the auditory thresholds of the right ear at 
500, 1000, 2000, 3000, and 4000 HZ, were 25, 30, 40, 40, and 
50 decibels, respectively.  The average decibel from 1000 HZ 
to 4000 HZ was 40.  The auditory thresholds of the left ear 
at 500, 1000, 2000, 3000, and 4000 HZ, were 15, 30, 40, 45, 
and 60 decibels, respectively.  The average decibel from 1000 
HZ to 4000 HZ was 44.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  Current bilateral hearing loss is 
shown as the veteran has 3 auditory threshold readings of 25 
or greater in each ear.  

The examiner indicated that the veteran had moderate 
impairment of the right ear and moderately-severe impairment 
of the left ear.  He noted that the pure tone thresholds 
showed mild sloping to severe sensorineural hearing loss 
bilaterally.  Tinnitus was reported to be an interfering 
factor.  The examiner opined that the veteran's hearing loss 
and tinnitus were not the result of noise exposure during 
military service.  The examiner based his opinion on the 
evidence in the claims file and upon the audiological exam, 
which showed the gradually sloping, bilateral sensorineural 
loss without the characteristic notch associated with a noise 
induced loss.

Dr. Dash responded to the July 2006 VA examination.  In the 
October 2006 response letter, Dr. Dash indicated that most 
cases of noise induced hearing loss are associated with a 4 
kHz notch.  However, according to Dr. Dash, the high pitch 
notch is neither proof nor pathonomic for noise induced 
hearing loss.  The notch can be seen with head injuries and 
barotrauma.  He also indicated that the notch is often lost 
over the years as hearing loss becomes more severe.  

On March 13, 2008, the veteran testified at a personal 
hearing before the undersigned.  During the hearing, the 
veteran testified about learning to fly the Mohawk, flying 
missions, and working the flight line prior to being shipped 
to Vietnam.  He indicated that he flew in Vietnam for a year 
and worked the flight line daily.

The veteran further testified about his tinnitus and 
operations for his otosclerosis.  He claimed that the high 
frequency hearing loss and tinnitus were both caused by in-
service noise exposure.  He also testified that he was 
provided hearing protection while working in the steel 
foundry, but significantly, he was not provided hearing 
protection while in service working the flight line.

The veteran indicated that he could not remember being given 
a hearing test upon separation from service.  He stated that 
the earliest hearing exam that he could remember was in 1982 
when he went to work for the steel foundry.  

A review of the evidence of record in this case reveals that 
the evidence for and against service connection for hearing 
loss and tinnitus is in equipoise; that is, the evidence 
demonstrating that the veteran's hearing loss and tinnitus is 
related to in-service noise exposure is equally weighted 
against the evidence demonstrating other etiology, such as 
otosclerosis, age, or occupational noise exposure.  The 
evidence in support of the veteran's claim includes private 
examination reports, as well as his hearing testimony 
indicating that he was provided hearing protection after 
service, but not during service.  Weighing against the 
veteran's claim is the VA examiner's opinion that the 
veteran's hearing loss was not noise-induced.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that it is at least as likely as not that the claimed 
hearing loss and tinnitus are linked to service.  The veteran 
is therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In other words, under the of benefit-of-the-doubt standard, 
when a veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
consideration of the benefit-of-the-doubt doctrine, the 
record provides at least an approximate balance of negative 
and positive evidence on the merits in deciding the remaining 
element, a nexus between the current disability and the 
appellant's military service.

First, there is no reason to doubt the credibility of the 
veteran's testimony, weighing in favor of the claim.  
Significantly, the veteran testified that he was exposed to 
noise while flying and working around aircraft in service 
without the benefit of hearing protection.  He also testified 
that he used hearing protection at all employments subsequent 
to service.  The veteran stated that he suffered tinnitus in 
addition to hearing loss.  Based upon the testimony and upon 
comparison of his testimony to the history provided to 
medical providers noted in the medical records, the veteran's 
testimony is consistent with record.

Second, Dr. Dash not only provided a competent medical 
opinion as to the likely etiology of the veteran's hearing 
loss, but he also provided a rebuttal statement in 
conjunction with the negative opinion of the VA examiner.  
Also, Dr. Starling noted that the veteran showed signs of 
hearing loss due to noise exposure, and the NNMC indicated 
that if there was noise induced hearing loss that it occurred 
in service or during his time with the steel foundry.

On the basis of the above analysis, and after consideration 
of all of the evidence, especially the veteran's credible 
testimony regarding noise exposure and his symptoms in 
service and thereafter, the Board finds that there is an 
approximate balance of positive and negative evidence, and 
that it is therefore at least as likely as not that the 
veteran's tinnitus and bilateral hearing loss are related to 
acoustic trauma during military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


